Sawyer, J., concurring:
I concur in the order.
Sbafter, J., concurring specially:
While I am compelled to dissent from the whole of the argument contained in the opinion delivered by the majority of the Court, I concur in the judgment. I put my concurrence upon the ground that it does not appear by the Register’s certificate that the lands in question have been surveyed on behalf of the United States or by the County Surveyor of the county in which the lands are situate. The powers of the Governor in the matter of issuing the patent are, in my judgment, purely ministerial. But it is in the direct line of his ministerial service to see that the certificate sent to him by the Register covers every point of fact which the law requires it to contain. Though the Governor cannot go behind the certificate, yet he not only may, but is required to look into it; and if on looking into it he finds that it does not include .all the points to be included in it by statute requirement, then it is the same as though no certificate had been attempted.